Title: 12th.
From: Adams, John Quincy
To: 


       I Dined with Townsend at Mrs. Hooper’s. Amory went to Portsmouth on Monday, with several of his friends. They return’d this day to dinner at Davenport’s. We called to see them; and sat with them drinking and singing till five o’clock, when they went for Ipswich. I pass’d the evening with Pickman, at Doctor Smith’s. Townsend, went there with us, but found himself so unwell, that he went home very early. His cough has re­turn’d, with several disagreeable symptoms. I fear exceedingly, that he is not long for this world.
       We play’d whist an hour or two at Dr. Smith’s and between 10 and 11. retired.
      